Citation Nr: 1235619	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  04-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a left shoulder condition. 

3.  Entitlement to service connection for body joint pain. 

4.  Entitlement to a disability rating in excess of 10 percent for service-connected facet joint strain. 

5.  Entitlement to a compensable disability rating for service-connected left wrist disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders. 

The issues of entitlement to service connection for a heart disorder and a psychiatric disorder, to include posttraumatic stress disorder, as well as entitlement to a special monthly compensation for erectile dysfunction, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

This case was last remanded in February 2011 for additional development of the record.  However, the record reflects that further action in this appeal is warranted.

First, in the Veteran's July 2012 Written Brief Presentation, his representative maintained that, given the Veteran's status as a military retiree, there should be outstanding Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) records which have not been associated with the claims file.  Indeed, a review of the claims file reveals the existence of outstanding Tricare (the current moniker of CHAMPUS) records.  At the Veteran's February 2010 Travel Board hearing, he testified that he received regular treatment at Naval Hospital Jacksonville in Jacksonville, Florida, through Tricare.  The record was held open for an additional 60 days so that the Veteran could submit these records with a waiver of RO jurisdiction.  In March 2010, the RO associated treatment records from the VA outpatient clinic in Jacksonville, Florida.  However, it appears that, although given the opportunity to submit current treatment records from the Naval Hospital, the Veteran did not do so.  In this regard, in correspondence dated in October 2010, the Veteran's representative noted that only VA outpatient treatment records were obtained after the hearing, and not the Naval Hospital Jacksonville records discussed at the February 2010 Travel Board hearing.  Nonetheless, the representative waived RO review of the newly-submitted records.  However, with regard to the issues remaining on appeal, the representative has noted in the July 2012 Written Brief Presentation that there should be CHAMPUS records in the file since the Veteran is retiree.  Given this new request for private treatment records, the Board concludes that VA should attempt to assist the Veteran in obtaining the Jacksonville Naval Hospital records reflecting the treatment that the Veteran received through Tricare and associate any such records with the claims file.  The most recent records from the Naval Hospital were obtained in June 2009.

In addition, the Veteran's representative argued that all of the Veteran's service treatment records from his approximately 30-year career with the U.S. Navy were not associated with the claims file, and that the RO never requested original copies of the Veteran's service treatment records prior to adjudicating his claims.  To support the assertion that the service treatment records currently associated with the claims file are incomplete, the representative cited the complete lack of any service dental records.  

The law provides that VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).  As such, the RO must take appropriate steps to gather the Veteran's outstanding service treatment records and any outstanding Tricare treatment records, to include those cited by the Veteran at the Naval Hospital Jacksonville, in Jacksonville, Florida.  

With respect to examinations, the Board's February 2011 remand instructions directed the RO to afford the Veteran an appropriate VA examination to determine the nature and etiology of his diagnosed sleep apnea, if found to be present.  Pursuant to these remand instructions, the Veteran was afforded a VA examination in September 2011, at which time the examiner diagnosed him as having obstructive sleep apnea.  In his findings, the examiner acknowledged that the Veteran was first formally diagnosed with sleep apnea in 2005, although he stated that his symptoms began in service.  However, the examiner opined that the diagnosed sleep apnea was less likely as not caused by or a result of the Veteran's service or any incident therein, because there was "absolutely no evidence suggesting sleep apnea in service."  Specifically, the examiner found that, "Although his symptoms started in late 2004, there is nothing to suggest any earlier problems, thus, a nexus cannot be made."  

However, as emphasized by the Veteran's representative in his July 2012 Written Brief Presentation, on his July 2002 Report of Medical History upon retirement from active duty service, the Veteran reported suffering from a chronic cough at night as well as frequent trouble staying asleep.  Although the Veteran competently claimed to have had sleep apnea symptoms in service, and his Report of Medical History upon retirement from service explicitly documented a chronic night cough and frequent trouble staying asleep, the February 2011 VA examiner failed to acknowledge this when forming his opinion and instead concluded that "there is nothing to suggest any earlier problems."  As such, the Board finds that the February 2011 VA medical opinion as it pertains to the etiology of the Veteran's sleep apnea is inadequate, and that another opinion which contemplates the Veteran's lay assertions of continuity of symptomatology since service as well as the documented, in-service complaints of a chronic night cough and frequent trouble sleeping should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

With respect to the Veteran's claims for entitlement to service connection for left shoulder strain and body joint pain, the Board's February 2011 remand instructions directed the RO to afford the Veteran a VA orthopedic examination to determine the current nature and etiology of any current left shoulder condition or body joint pain disorder, if found to be present.  Pursuant to these remand instructions, the Veteran was afforded a VA spine examination in September 2011, at which time the examiner diagnosed him as having left shoulder strain, with no evidence of rheumatoid arthritis or other body joint pain other than the left wrist and bilateral knee, which were already subject to service connection.  The examiner opined that the Veteran's diagnosed left shoulder strain was not caused by or a result of active duty or his service-connected cervical spine disorder.  The examiner explained that there was no evidence of a chronic left shoulder condition in service despite a single episode of tendonitis in 1981; moreover, there was no evidence of a left shoulder problem in the "first couple of years following separation."  Therefore, a nexus could not be made to service.  The examiner further explained that the Veteran's left shoulder sprain was unrelated to his service-connected cervical spine disorder because a neck problem would not aggravate a primary shoulder condition.  

However, as emphasized by the Veteran's representative in his July 2012 Written Brief Presentation, the September 2011 examiner's conclusion is based on an inaccurate factual premise.  First, the Veteran's representative maintains that he was diagnosed as having left shoulder bursitis while still in service in April 1991.  Second, while the September 2011 VA examiner indicated that there was no evidence of a left shoulder problem in the "first couple of years following separation" a review of post-service treatment records reveals that the Veteran was treated for intermittent left shoulder pain in August 2003, less than one year following his separation from service in October 2002.  As such, the Board finds that the February 2011 VA medical opinion as it pertains to the etiology of the Veteran's left shoulder strain is inadequate, and that another opinion which is based upon an accurate factual premise should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain pertinent records of Tricare treatment, if any, from the Naval Hospital Jacksonville, in Jacksonville, Florida, from June 2009 to the present, and associate any such records with the claims file.  All efforts to obtain these documents, and the responses received, must be documented in the claims file.  Moreover, such efforts must continue until it is concluded that the information sought does not exist or that further attempts to obtain it would be futile.  See 38 C.F.R. § 3.159(c)(2).  If any of the requested records are unavailable, the RO should inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  The RO should contact the appropriate repository of records (to include, but not limited to, the National Personnel Records Center) and obtain original copies of the Veteran's complete service treatment records, dated from June 1972 to October 2002.  All efforts to obtain these documents, and the responses received, must be documented in the claims file.  Moreover, such efforts must continue until it is concluded that the information sought does not exist or that further attempts to obtain it would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the records are deemed to be unavailable, VA must provide the appellant with notice that the records are not available. 38 C.F.R. § 3.159(e)(1).

3.  The Veteran should then be afforded another appropriate VA examination to determine the nature and etiology of the his diagnosed obstructive sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims file as well as the Virtual VA system and acknowledge such review in the examination report.  Based on the medical findings and a review of the evidence, the examiner should specifically opine as to whether it is at least as likely as not that the Veteran's diagnosed obstructive sleep apnea is causally related to his service or any incident therein.  In doing so, the examiner is asked to specifically discuss the Veteran's July 2002 Report of Medical History upon retirement from active duty service, in which he reported suffering from a chronic cough at night as well as frequent trouble staying asleep, as well as the Veteran's lay assertions of continuity of sleep apnea symptomatology since service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report. 

4.  The Veteran should also be afforded another VA orthopedic examination to determine the current nature and etiology of his diagnosed left shoulder strain.  The entire claims file as well as any pertinent records in the Virtual VA system must be made available to the physician performing the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All appropriate tests and studies should be accomplished. All clinical findings should be reported in detail. 

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's left shoulder disability is etiologically related to his service or any incident therein.  In doing so, the examiner is asked to discuss all in-service incidents documenting left shoulder symptomatology as well as the Veteran's treatment for intermittent left shoulder pain in August 2003, less than one year following his separation from service in October 2002.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report. 

5.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on these claims. 

6.  Thereafter, VA should readjudicate the issues on appeal.  If any of the issues remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



